                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     PEGATRON TECHNOLOGY SERVICE                        Case No.18-cv-01477-LHK (VKD)
                                         INC.,
                                   9                    Plaintiff,                          ORDER GRANTING
                                  10                                                        ADMINISTRATIVE MOTION TO
                                                 v.                                         SEAL
                                  11
                                         AMERICAN GUARANTEE & LIABILITY                     Re: Dkt. No. 46
                                  12     INS. CO.,
Northern District of California
 United States District Court




                                                        Defendant.
                                  13

                                  14          Non-party Customer has filed an administrative motion to seal portions of the joint

                                  15   discovery dispute made by Customer and defendant American Guarantee & Liability Ins. Co.

                                  16   (“AGLIC”). AGLIC did not oppose the request. Customer asks the Court to seal its identity, the

                                  17   identity of its in-house counsel, and the identities of Jane Doe and Third Party Vendor, as well as

                                  18   other material in the joint submission that references a confidential settlement agreement that

                                  19   underlies the dispute in this action. See Dkt. No. 46 at 2.

                                  20          There is a strong presumption in favor of access by the public to judicial records and

                                  21   documents accompanying dispositive motions that can be overcome only by a showing of

                                  22   “compelling reasons supported by specific factual findings.” Kamakana v. City & Cty. of

                                  23   Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (internal quotation marks and citation omitted).

                                  24   However, the presumption does not apply equally to a motion addressing matters that are only

                                  25   “tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d

                                  26   1092, 1101 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct.

                                  27   38 (2016). A litigant seeking to seal documents or information in connection with such a motion

                                  28   must meet the lower “good cause” standard of Rule 26(c). Id. at 1098–99; Kamakana, 447 F.3d at
                                   1   1179–80.

                                   2            Customer’s motion to seal concerns matters that are before the Court in connection with a

                                   3   discovery dispute. The underlying submission does not concern the merits of the parties’ claims

                                   4   or defenses, but rather whether Customer and its in-house counsel must provide deposition

                                   5   testimony in response to AGLIC’s subpoenas. The material to be sealed is only tangentially

                                   6   related to the merits of the case. The Court therefore applies the “good cause” standard of Rule

                                   7   26(c).

                                   8            While Customer has demonstrated good cause to seal the portions of the discovery dispute

                                   9   submission that describe the settlement agreement and the events leading up to that agreement, the

                                  10   Court questions whether the identities of Customer, its in-house counsel, and Third Party Vendor

                                  11   are the kind of information that merit sealing. However, the Court accepts for purposes of this

                                  12   motion Customer’s representation that the contractual confidentiality obligations on which it
Northern District of California
 United States District Court




                                  13   principally relies for its motion to seal these identities are intended to protect the privacy and other

                                  14   interests of non-party Jane Doe in addition to the interests of other parties to the confidential

                                  15   agreement. On this basis, the Court concludes that Customer has shown good cause to seal the

                                  16   materials identified in its administrative motion.

                                  17            Accordingly, the Court grants Customer’s administrative motion and finds that the

                                  18   following materials may be filed under seal.

                                  19
                                                        Document                                 Portion to Be Filed Under Seal
                                  20
                                        Joint Discovery Letter (Dkt. No. 48)          Highlighted portions on pages 4-8
                                  21

                                  22    Exhibit 1 to Joint Discovery Letter           Highlighted portions on pages 2-6, 9-11, and 21

                                  23    Exhibit 2 to Joint Discovery Letter           Highlighted portions on pages 2-4 and 7

                                  24
                                                IT IS SO ORDERED.
                                  25
                                       Dated: May 13, 2019
                                  26
                                  27                                                                  VIRGINIA K. DEMARCHI
                                                                                                      United States Magistrate Judge
                                  28
                                                                                            2
